DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 04/11/2022 that prior art Bonutti, Larsen, and Schmieding do not disclose the new amendments with respect to the actuating element is configured to rotate the tissue anchor about an axis of rotation that is along a longitudinal axis of the delivery tool, while not rotating the tissue-coupling-element holder. The rejections have been with withdrawn. 
The applicant further argues that prior art Maisano is not a reference “by another” since the prior art shares five inventors with the present application and does not disclose the new amendments with respect to the actuating element is configured to rotate the tissue anchor about an axis of rotation that is along a longitudinal axis of the delivery tool, while not rotating the tissue-coupling-element holder. However the inventor entity of prior art Maisano has inventor “Francesco Maisano” that is not an inventor of the present application, and the present application has inventor “Uriel Aba Pomerantz” which is not an inventor of the prior art Maisano. The inventive entities of prior art and present application are different and therefore prior art Maisano can be used as prior art under 102(e). See MPEP 2163.04: “ ‘Another’ means other than applicants In re Land, 368 F.2d 866, 151 USPQ 621 (CCPA 1966), in other words, a different inventive entity. The inventive entity is different if not all inventors are the same. The fact that the application and reference have one or more inventors in common is immaterial”.
Further it seems that rotating structure 32 on the handle is used to apply rotation to the distal end of the tool via torque delivery tool 26 (see paragraph 178, 187). Shaft 22 does not seem to be rotated with 32/26, but slides (see paragraph 206,207). Since the needle holder 70 is on shaft 22 (paragraph 180, figure 2), the actuator element would seem to be configured to rotate the tissue anchor while not rotating the tissue-coupling element holder. The rejection is maintained below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 44-63 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication 2010/0161042 to Maisano.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 44, Maisano discloses an apparatus, comprising: an implant (16, 64, figure 1, 2, paragraph 177, 180) comprising: a tissue-adjusting member (60, 62) configured to be coupled to tissue of a patient, the tissue-adjusting member comprising a longitudinal member (sutures are elongate members, paragraph 180); and a tissue anchor (50) coupled to the tissue-adjusting member and configured to be anchored into the tissue of the patient (figure 5b, paragraph 177); a tissue-coupling element (64) coupled to the longitudinal member (figure 5b); and a delivery tool (20, figure 1, 5b, paragraph 177) reversibly couplable to the implant, the delivery tool being configured to deliver the implant to the tissue of the patient (figure 1, paragraph 177), the delivery tool comprising: an elongate shaft (outer 22, 90, figure 1); a tissue-coupling-element holder (70) coupled to a portion of the elongate shaft (figure 1), the tissue-coupling-element holder being configured to hold the tissue-coupling element during delivery of the implant to the tissue of the patient (figure 2, 5,  paragraph 180); and an actuating element (32) configured to rotate the tissue anchor about an axis of rotation that is along a longitudinal axis of the delivery tool (figure 1, 2, 9f paragraph 187) so as to facilitate anchoring of the tissue anchor into the tissue of the patient (paragraph 216, 178, ) while not rotating the tissue-coupling-element holder with respect to the shaft (figure 1, paragraph 177, 178, 187,206, 207). The shaft 22 surrounds the torque delivery element 26, and overtube 90, where the actuator 32 rotates the torque delivery tool 26, which is housed in overtube 90, and torque delivering tool 26 applies torque to screwdriver 95 to rotate the ancho. It does not seem the shaft 22 rotates with respect to actuator 32. Further it seems that shaft slides. The tissue-coupling-element holder is attached to shaft 22 and does not seem to be mechanically effected by actuator 32. Therefore the actuator can rotate the tissue anchor while not rating the tissue-coupling-element holder.
As to claim 45, Maisano discloses the tissue-adjusting member comprises one or more artificial chordae tendineae (paragraph 180). 
As to claim 46, Maisano discloses the tissue-coupling-element holder surrounds the portion of the elongate shaft (figure 1).
As to claim 47, Maisano discloses the tissue-coupling-element holder is coupled to the portion of the elongate shaft in a manner in which pulling the tissue-coupling-element holder proximally facilitates pulling of the elongate shaft proximally (figure 1, paragraph 40). The holder can be pulled proximally which will pull the shaft. 
As to claim 48, Maisano discloses the tissue-coupling-element holder is shaped so as to define a planar element (figure 2, 5, it seems like the bottom, top, and slit would define a planar element).
As to claim 49, Maisano discloses the tissue-coupling element comprises a needle (figure 5, paragraph 180), and wherein the tissue-coupling-element holder is shaped so as to define a slit (72) for reversibly coupling the tissue-coupling element to the tissue-coupling-element holder (paragraph 180).
As to claim 50, Maisano discloses the elongate shaft comprises a multi- lumen elongate shaft (paragraph 178), and wherein, during the delivery of the implant to the tissue of the patient, the longitudinal member is disposed within a secondary lumen of the multi-lumen elongate shaft.  
As to claim 51, Maisano discloses the secondary lumen is shaped so as to define a slit (122, figure 2, paragraph 203) that runs parallel to a longitudinal axis of the delivery tool.
As to claim 52, Maisano discloses the anchoring of the tissue anchor into the tissue of the patient, the tissue-coupling-element holder is configured to be accessible from outside of a body of the patient (figure 5d).
As to claim 53, Maisano discloses a handle portion (24) coupled to a proximal end of the elongate shaft (figure 1), and where the tissue-coupling-element holder is coupled to the elongate shaft between a distal end of the elongate shaft and handle portion (figure 1).
As to claim 54, Maisano discloses a method, comprising: using a delivery tool, delivering to tissue of a patient an implant including (1) a tissue- adjusting member (60) including a longitudinal member (the body of the suture 71) and (2) a tissue anchor (50) coupled to the tissue-adjusting member and configured to be anchored into the tissue of the patient (paragraph 180), the tissue-adjusting member being coupled to a tissue-coupling element (64) , the delivery tool including: an elongate shaft (22/90); a tissue-coupling-element holder (70) coupled to a portion of the elongate shaft (figure 1, 2, 5), the tissue-coupling-element holder being configured to hold the tissue-coupling element during the delivering of the implant to the tissue of the patient (paragraph 180); and an actuating element (32) configured to rotate the tissue anchor about an axis of rotation that is along a longitudinal axis of the delivery tool (figure 1, 2, 9f paragraph 187) so as to facilitate anchoring of the tissue anchor into the tissue of the patient (paragraph 204,216); and anchoring the tissue anchor into the tissue of the patient by rotating the actuating element of the delivery tool while not rotating the tissue-coupling-element holder with respect to the shaft (figure 1, 9f paragraph 177, 178, 187, 206, 207). The shaft 22 surrounds the torque delivery element 26, and overtube 90, where the actuator 32 rotates the torque delivery tool 26, which is housed in overtube 90, and torque delivering tool 26 applies torque to screwdriver 95 to rotate the ancho. It does not seem the shaft 22 rotates with respect to actuator 32. Further it seems that shaft slides. The tissue-coupling-element holder is attached to shaft 22 and does not seem to be mechanically effected by actuator 32. Therefore the actuator can rotate the tissue anchor while not rating the tissue-coupling-element holder.
As to claim 55, Maisano discloses the tissue-adjusting member includes one or more artificial chordae tendineae (paragraph 180).
As to claim 56, Maisano discloses the tissue-coupling-element holder surrounds the portion of the elongate shaft (figure 1).
As to claim 57, Maisano discloses pulling of the elongate shaft proximally by pulling the tissue-coupling-element holder proximally (paragraph 210, or figure 5d-e).
As to claim 58, Maisano discloses during anchoring of the tissue anchor into the tissue of the patient, the tissue-coupling-element holder is configured to be accessible from outside of a body of the patient (figure 5e), and accessing the  tissue-coupling-element holder form outside of the body of the patient (figure 5e, paragraph 210).
As to claim 59, Maisano discloses subsequently to the anchoring of the tissue anchor into the tissue of the patient, suturing the longitudinal member to tissue of the patient using the tissue-coupling element; and subsequently to the suturing (paragraph 210), clipping the longitudinal member and removing from a body of the patient (a) excess portions of the longitudinal member, and (b) the tissue-coupling element (paragraph 211).
As to claim 60, Maisano discloses the tissue-coupling element includes a needle (64), wherein the tissue-coupling-element holder is shaped so as to define a slit (72) for reversibly coupling the tissue-coupling element to the tissue-coupling-element holder, and wherein the method further comprises decoupling the needle from the slit of the tissue-coupling-element holder subsequently to the delivering of the implant (paragraph 210).
As to claim 61, Maisano discloses subsequently to the decoupling of the needle from the slit, suturing the longitudinal member to tissue of the patient using the needle (paragraph 210).
As to claim 62, Maisano discloses the elongate shaft comprises a multi-lumen elongate shaft (paragraph 178), and wherein, during the delivering of the implant to the tissue of the patient, the longitudinal member is disposed within a secondary lumen of the multi-lumen elongate shaft (paragraph 178).
As to claim 63, Maisano disclose the secondary lumen is shaped so as to define a slit (122) that runs parallel to a longitudinal axis of the delivery tool, and wherein the method further comprises removing the longitudinal member from within the elongate shaft by pulling the longitudinal member away from the longitudinal axis of the delivery tool via the slit (paragraph 210).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771